                           Case 2:10-cr-00183-TS Document 97 Filed 10/03/19 Page 1 of 1
AO 442

                                                                                                                  (1       ·~> . r:- ,' ~,_;   I) ;r.,;,··"',i 1-~_:.~~• ·,t- f ..
                                                                                                                                                              _ 1..J11·1r
                                                                                                                       4




                                            United States District Court
                                                                                                                  Zll/9 OCT -                        LJ I l:J                        2·• .:>r.: .,
                                                                    for the
                                                                                                                       [)I.:~ T -. , .., ·-              _
                                                               District of Utah                                           1~11 II/(, J                 UF /iT,:\i/
                  UNITED ST ATES OF AMERICA                                                                     DY:
                                 v.                                                    Case No:     2:10-CR-ooPllbtci~tj~-·Eift{"-·---
                      Christopher D. Hales



To:         The United States Marshal
                                                         ARREST WARRANT                                  ORIGINAL
            and any authorized law enforcement officer



YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay (name of person
to be arrested)       CHRISTOPHER D. HALES
                                                                                                                                                                          c:
who is accused of an offense or violation based on the following document filed with the court:                                                                           2
                                                                                                                                                                          -·I
                                                                                                                                               \0                         r"t't

D        Indictment      D   Superseding Indictment            D    Information              D   Superseding Inform~flon
                                                                                                                             :cl:'             c;::;
                                                                                                                                                                          c::
                                                                                                                                                                          'PX)

                         D   Complaint       D Order of court D Violation Notice D Probation Violation,Pi':tition~~                                                        ---1r1·1


                       [K] Supervised Release Violation Petition
This offense is briefly described as follows:                                                                                                                                ,~      !'"l'"'j
                                                                                                                                                                           _... , ..,•.!
                                                                                                                                                                           -- •"     .... .
                                                                                                                                                                                         ~

            Alleged Violation of Supervised Release                                                                                                                        :n
                                                                                                                                                                          -:J:
                                                                                                                                                                           :.•c




in violation of                                                                                                                                            United States Code.
                                                                    Clerk of Court
                                                                   Title oflssuing Officer

                                                                   October 3, 2019 at Salt Lake City, Utah
                                                                   Date and Location

By:



Bail fixed
                                                                                                     Name of Judicial Officer

                                                                   RETURN

[his warrant was received and executed with the arrest of the above-named defendant at



 DATE RECEIVED                NAME AND TITLE OF ARRESTING           SIGNATIJRE~ING OFFICF~

    10· 3 'I°!
                              OFFICERV
                                      '   Ii\\)
                                                    l
                                                  5~ .th
 DATE OF ARREST
    /()\ :6·/ 9                                   '\)VSfV\
